COLINS, Judge.
The Marietta Gravity Water Company (Marietta) appeals from the December 7, 1990 order of the Court of Common Pleas of Lancaster County (Common Pleas) which affirmed the decision of the Board of Supervisors of East Donegal Township granting final, unconditional approval for the proposed expansion of the village of Rivermoor, a planned residential development, located in East Donegal Township.
The issue raised before this Court, regarding the proper construction of the phrase “available for service to the public,” is identical to one of the three issues raised before Common Pleas. Our review of both the record and the relevant case law reveals that Common Pleas correctly determined the issue, and, accordingly, we affirm the able and well-reasoned opinion of the Honorable Michael J. Perezous, writing for the Court of Common Pleas of Lancaster *184County, in In Re: Appeal of the Marietta Gravity Water Company from the Decision of the East Donegal Township Board of Supervisors-Village at Rivermoore Plan, (Lancaster County, No. 3307 of 1989, order and opinion filed December 7, 1990), 10 D. & C. 4th 50.
ORDER
AND NOW, this 24th day of January 1992, the order of the Court of Common Pleas of Lancaster County in the above-captioned matter is affirmed.